       Case 5:20-mc-80156-JD Document 47 Filed 04/01/21 Page 1 of 10



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
     3150 Porter Drive
 3   Palo Alto, CA 94304
     Telephone: 650.838.4300
 4   Facsimile: 650.838.4350

 5   Attorney for Respondent and Non-Party Google LLC

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10
     IN RE EX PARTE APPLICATION OF                 Case No. 20-mc-80156-JD
11   TATIANA AKHMEDOVA,
                                                   RESPONDENT AND NON-PARTY
12                                                 GOOGLE LLC’S NOTICE OF MOTION
                          Applicant.               AND RENEWED MOTION DE NOVO
13                                                 DETERMINATION OF DISPOSITIVE
                                                   MATTER REFERRED TO MAGISTRATE
14                                                 JUDGE OR, IN THE ALTERNATIVE, FOR
                                                   RELIEF FROM NONDISPOSITIVE
15                                                 ORDER OF MAGISTRATE JUDGE
16                                                 Date:    May 6, 2021
                                                   Time:    10:00 a.m.
17
                                                   Judge:   Hon. James Donato
18                                                 Courtroom 11, 19th floor

19

20

21

22

23

24

25

26

27

28
                                         GOOGLE’S RENEWED NOM AND MOTION DE NOVO DETERMINATION OF
                                                     DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                             CASE NO. 20-MC-80156-JD
       Case 5:20-mc-80156-JD Document 47 Filed 04/01/21 Page 2 of 10



 1                               NOTICE OF MOTION AND MOTION

 2          PLEASE TAKE NOTICE that on May 6, 2021 at 10:00 a.m., or as soon thereafter as this

 3   matter may be heard, in Courtroom 11, 19th Floor, of the United States District Court for the

 4   Northern District of California, located at 450 Golden Gate Avenue, San Francisco, CA 94102,

 5   Respondent and Non-Party Google LLC (“Google”) will, and hereby does, renew its Motion for

 6   De Novo Determination of Dispositive Matter Referred to Magistrate Judge, or in the alternative,

 7   Motion for Relief from Nondispositive Pretrial Order of Magistrate Judge. This Motion is based

 8   on this Notice of Motion and Motion, Google’s Objections, the Memorandum of Points and

 9   Authorities in Support, Google’s Motion to Quash, the papers filed in support of and in

10   opposition, and all other materials in the record.

11          Pursuant to this Court’s Order dated December 9, 2020 (Dkt. No. 43), which permitted

12   renewal of Google’s objections following the parties’ meet and confer; 28 U.S.C. § 636(b)(1)(B),

13   (C); Federal Rule of Civil Procedure 72(b); and Civil Local Rules 7-2, 72-3; or, in the alternative,

14   28 U.S.C. § 636(b)(1)(A); Federal Rule of Civil Procedure 72(a); and Civil Local Rule 72-2,

15   Google objects to the Order Denying Google’s Motion to Quash Subpoena, Dkt. No. 30 (the

16   “Order”). Google objects for the reasons discussed below.

17                             OBJECTIONS TO MAGISTRATE ORDER

18          Pursuant to this Court’s Order dated December 9, 2020 (Dkt. No. 43), which permitted

19   renewal of Google’s objections following the parties’ meet and confer; 28 U.S.C. § 636(c)(1)(B),

20   (C); Federal Rule of Civil Procedure 72(b); and Civil Local Rules 7-2, 72-3; or, in the alternative,

21   28 U.S.C. § 636(b)(1)(A); Federal Rule of Civil Procedure 72(a); and Civil Local Rule 72-2,

22   Respondent and Non-Party Google LLC (“Google”) objects to the Order Denying Google’s

23   Motion to Quash Subpoena, Dkt. No. 30 (the “Order”). Google objects for the following reasons

24   as further discussed in Google’s Memorandum in Support:

25          1.      To the extent the Order is construed as an order as opposed to a report and

26   recommendation, the Magistrate Judge erred by proceeding to issue an order that resolves this

27   matter without Google’s consent. Google’s motion to quash was a dispositive motion because

28   Applicant Tatiana Akhmedova (“Applicant”)’s subpoena issued independent of any other

                                            GOOGLE’S RENEWED NOM AND MOTION DE NOVO DETERMINATION OF
                                                        DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                CASE NO. 20-MC-80156-JD
       Case 5:20-mc-80156-JD Document 47 Filed 04/01/21 Page 3 of 10



 1   litigation between the parties and resolving Google’s objections would therefore fully end the

 2   dispute. See e.g., In re DMCA Subpoena to Reddit, Inc., 441 F. Supp. 3d 875, 880–81 (N.D. Cal.

 3   2020). Accordingly, Google’s motion should be treated as dispositive, and the Order as a

 4   recommended disposition subject to de novo review, particularly as Google never consented to

 5   magistrate judge jurisdiction to issue final orders. Id. at 881.

 6          2.      The Magistrate Judge erred in placing the burden on Google to produce evidence

 7   showing that the purported account holder is not, in fact, the account holder, for purposes of the

 8   “lawful consent” exception under the SCA.

 9          3.      The Order is not limited to the facts of the case.

10          At oral argument on December 9, 2020, the Court affirmed the Order to the extent it

11   required Google to produce documents pursuant to the subpoena issued by Applicant. However,

12   the Court also invited the parties to meet and confer regarding Google’s remaining concerns with

13   the Order, and to seek review from the Court if those concerns could not be resolved. See Dkt.

14   No. 43 (ordering production without prejudice to “any other objections Google would like to

15   pursue” and directing the parties to meet and confer); Supplemental Declaration of Julie E.

16   Schwartz (“Schwartz Decl.”), Exhibit A at 15:6-16:13.

17          The parties have met and conferred since December 2020 regarding Google’s concerns

18   about the Order, but they have been unable to reach agreement on proposed modifications. A

19   Proposed Order reflecting Google’s proposed modifications is filed herewith, along with a

20   “redline” version indicating where Google proposed revisions. See Schwartz Decl., Ex. F.

21          Google respectfully requests that the Court review the Order and revise the language

22   implicating the above-listed objections, without modifying its ruling regarding Google’s

23   production obligation.

24

25   DATED: April 1, 2021                          PERKINS COIE LLP

26                                                 By: /s/ Julie E. Schwartz
                                                   Julie E. Schwartz
27
                                                   Attorney for Respondent and Non-Party
28                                                 Google LLC
                                                     -2-
                                            GOOGLE’S RENEWED NOM AND MOTION DE NOVO DETERMINATION OF
                                                         DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                 CASE NO. 20-MC-80156-JD
          Case 5:20-mc-80156-JD Document 47 Filed 04/01/21 Page 4 of 10



 1                         MEMORANDUM OF POINTS AND AUTHORITIES

 2                                         I.       INTRODUCTION

 3            Respondent and Non-Party Google LLC (“Google”) hereby renews its Motion for a De

 4   Novo Determination of Dispositive Matter Referred to Magistrate Judge or, in the alternative,

 5   Motion for Relief from Nondispositive Pretrial Order of Magistrate Judge, Dkt. No. 31

 6   (“Motion”), in this proceeding under 28 U.S.C. § 1782.1

 7            At oral argument on December 9, 2020, the Court denied Google’s Motion as to its

 8   obligation to produce the data sought by Applicant Tatiana Akhmedova (“Applicant”). However,

 9   the Court also invited the parties to meet and confer regarding Google’s remaining concerns with

10   the Magistrate Judge’s order, Dkt. No. 30 (“Order”), and to seek review from the Court if those

11   concerns could not be resolved. See Dkt. No. 43 (ordering production without prejudice to “any

12   other objections Google would like to pursue” and directing the parties to meet and confer);

13   Supplemental Declaration of Julie E. Schwartz (“Schwartz Decl.”), Exhibit A (“Dec. 9, 2020

14   Hearing Transcript”) at 15:6-16:13.

15            The parties have met and conferred since December 2020 regarding the issues raised by

16   the Order, but they have been unable to reach agreement. Given the parties’ impasse, Google

17   respectfully requests that the Court grant its Renewed Motion and modify the Order as reflected

18   in the redlined Proposed Order attached to the Schwartz Declaration as Exhibit F. These

19   modifications are intended to (1) confirm that a de novo standard of review applies; (2) clarify

20   that the party invoking the lawful consent exception under the Stored Communications Act

21   (“SCA”), 18 U.S.C. § 2701 et seq., has the burden of demonstrating lawful consent; and (3) limit

22   the Order to the facts of the case.

23            These changes will alleviate Google’s legal concerns with the Order, as contemplated by

24   this Court. See Dec. 9, 2020 Hearing Transcript at 15:9-16 (“if there are still things you want to

25   talk about with respect to the magistrate judge’s order…[if] you want to say, ‘Well, maybe the

26   magistrate judge shouldn't have said X because that’s going to be something that comes up in

27

28   1
         Google refers to this motion as its “Renewed Motion” herein.
                                                         -3-
                                                GOOGLE’S RENEWED NOM AND MOTION DE NOVO DETERMINATION OF
                                                             DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                     CASE NO. 20-MC-80156-JD
       Case 5:20-mc-80156-JD Document 47 Filed 04/01/21 Page 5 of 10



 1   other cases because it’s phrased in a way that causes us concern as a legal matter…’ that’s fine.

 2   I’ll take a look at that.”). Accordingly, Google requests that the language of the Order be revised

 3   without modifying its ruling regarding Google’s production obligation.

 4                                  II.     FACTUAL BACKGROUND

 5          The facts relating to Applicant’s ex parte application for discovery pursuant to 28 U.S.C.

 6   § 1782, and her ensuing subpoena to Google (the “Subpoena”), are already familiar to the Court

 7   and are set out more fully in the Motion. See Dkt. No. 31. Most pertinent here, Google moved to

 8   quash the subpoena to the extent it sought content from two Gmail accounts (“Accounts”)

 9   belonging to Applicant’s son, Temur Akhmedov. Although Mr. Akhmedov did not oppose the

10   discovery sought by Applicant, he was either unable or unwilling to regain access to the Accounts

11   in order to verify that he was, in fact, the account holder, and therefore able to authorize

12   disclosure pursuant to the SCA’s lawful consent exception. See id. at 7-8; see also 18 U.S.C. §

13   2702(b)(3).

14          The Magistrate Judge denied Google’s motion on November 24, 2020. See Order. On

15   November 30, 2020, Google filed its Motion. Dkt. No. 31. At oral argument on December 9, this

16   Court ordered Google to produce the requested communications content, but also indicated that if

17   the parties were unable to resolve Google’s outstanding objections to the Order, the Court would

18   revisit the matter and consider tailoring the Order without altering its ruling. See Dec. 9, 2020

19   Hearing Transcript at 15:6-22 (agreeing to review Google’s concerns regarding overbreadth of

20   magistrate judge’s order at a later date). The Court instructed the parties to meet and confer

21   regarding Google’s outstanding objections as a first step. Id. at 15:20-22 and 16:12-13 (“Just

22   share it with each other, and then you can decide what you want to do.”).

23          Google’s outside counsel provided Applicant’s counsel with its proposed modifications to

24   the Order by email on December 28, 2020. See Schwartz Decl., Ex. B. In January 2021, counsel

25   for the parties exchanged emails regarding these proposed changes. See id., Ex. C. On January

26   29, 2021, counsel for the parties met and conferred by videoconference for an hour regarding

27   Google’s proposed modifications. Id. at ¶ 4. Based on that discussion, Google’s counsel

28   provided Applicant’s counsel with a revised set of proposed modifications by email on February
                                                      -4-
                                             GOOGLE’S RENEWED NOM AND MOTION DE NOVO DETERMINATION OF
                                                          DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                  CASE NO. 20-MC-80156-JD
          Case 5:20-mc-80156-JD Document 47 Filed 04/01/21 Page 6 of 10



 1   19, 2021. See Schwartz Decl., ¶ 5, Ex. D. Counsel for the parties further discussed these

 2   proposals by email in March 2021. See id., ¶ 6, Ex. E.

 3           The parties were ultimately unable to agree on all but one of Google’s proposed

 4   modifications—a modification that expressly limits the Order to the unique facts of the case. See

 5   id., ¶ 6. Google submits its proposed modifications to the Order, which include this agreed-upon

 6   modification, in conjunction with the instant motion. Id., Ex. F.

 7                                          III.    ARGUMENT

 8   A.      The Standard of Review that Applies is De Novo Review.

 9           As a preliminary matter, Google requests that the Court confirm that the appropriate

10   standard of review for the Magistrate Judge’s Order is a de novo standard of review.2 “The

11   power of federal magistrate judges is limited by 28 U.S.C. § 636.” Mitchell v. Valenzuela, 791

12   F.3d 1166, 1168 (9th Cir. 2015). That statute provides that nondispositive matters may be

13   referred to a magistrate judge for decision while dispositive motions may be referred only for

14   proposed findings and recommendations. United States v. Reyna-Tapia, 328 F.3d 1114, 1118

15   (9th Cir. 2003); see also Khrapunov v. Prosyankin, 931 F.3d 922, 930-31 (9th Cir. 2019)

16   (Callahan, dissenting).

17           Under Federal Rule of Civil Procedure 72, which implements § 636(b)(1), a magistrate

18   judge may “hear and decide” “a pretrial matter not dispositive of a party’s claim or defense,” and

19   such a decision may be set aside by the district court only if it is “clearly erroneous” or “contrary

20   to law.” Fed. R. Civ. P. 72(a); Khrapunov, supra, 931 F.3d at 931. For a “dispositive” matter,

21   however, a magistrate judge may issue only “a recommended disposition, including, if

22   appropriate, proposed findings of fact,” which, upon a challenge, must be reviewed de novo by

23   the district judge. Fed. R. Civ. P. 72(b); Khrapunov, supra, 931 F.3d at 931. Indeed, “a

24   magistrate judge may not determine motions that are analogous to the enumerated motions, i.e.,

25
     2
       The Court indicated at the December 9, 2020 hearing that it would deny Google’s Motion
26   whether the Magistrate’s order is construed as an order or a report and recommendation. See
     Dec. 9 Hearing Transcript at 14:1-5 (Google loses its motion under either standard). However,
27   the Court suggested that it would follow the standard it has ordered in other litigation. Therefore,
     Google seeks to confirm that the Court is applying a de novo standard it has previously applied in
28   reviewing the legal issues raised by Google herein.
                                                     -5-
                                            GOOGLE’S RENEWED NOM AND MOTION DE NOVO DETERMINATION OF
                                                         DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                 CASE NO. 20-MC-80156-JD
          Case 5:20-mc-80156-JD Document 47 Filed 04/01/21 Page 7 of 10



 1   dispositive motions,” set forth in 28 U.S.C. § 636(b)(1)(A). Strong v. United States, 57 F. Supp.

 2   2d 908, 913 (N.D. Cal. 1999).

 3           This Court treats motions to quash subpoenas as dispositive motions where, as here, the

 4   underlying subpoenas were issued independent of any other litigation between the parties. See In

 5   re DMCA Subpoena to Reddit, Inc., 441 F. Supp. 3d 875, 880–81 (N.D. Cal. 2020). Indeed,

 6   Applicant “obtained the subpoena on a freestanding basis independent of a complaint or

 7   litigation” against Google. Id. at 880. Resolving Google’s objections would therefore fully

 8   resolve the parties’ dispute. Id. Consequently, as this Court noted, “[i]n effect, the subpoena is

 9   its own civil case, and the motion to quash is dispositive of the sole issue presented in the case --

10   whether the subpoena should be enforced or not. Once that question is answered, the dispute

11   between the parties is fully decided.” Id. at 880–81.

12           Accordingly, Google’s Motion should be treated as dispositive, and the Order as a

13   recommended disposition subject to de novo review. See Fed. R. Civ. P. 72(b); Khrapunov,

14   supra, 931 F.3d at 931.3

15   B.      The Magistrate Judge Erred by Shifting the Burden to Demonstrate Lawful Consent

16           to Google.

17           Google also requests that the Court modify the Order to clarify that the burden of

18   establishing consent is on the party seeking to establish lawful consent. The Order, as currently

19   drafted, suggests that providers such as Google must introduce evidence to rebut claims that

20   someone is, in fact, the account holder and mischaracterizes Google’s legal position. Order at 4

21   (“Google insists that its verified consent process is the only acceptable means for an account

22

23   3
       And if the Order is construed as an order as opposed to a report and recommendation, the
     Magistrate Judge erred by issuing an order that would resolve this matter without Google’s
24   consent. See 28 U.S.C. § 636(b)(1)(B) (magistrate judge may only issue a report and
     recommendation unless all parties consent). Parties generally must provide explicit consent; in
25   the Ninth Circuit, consent can be implied only in “limited, exceptional circumstances.” In re
     DMCA Subpoena to Reddit, Inc., 441 F. Supp. 3d at 881 (citing Anderson v. Woodcreek Venture
26   Ltd., 351 F.3d 911, 915 (9th Cir. 2003)). Google never explicitly consented to general
     jurisdiction, and as in Reddit, the record is clear that no exceptional circumstances exist here.
27   Accordingly, “magistrate judge jurisdiction was never created under Section 636(c),” and the
     magistrate judge’s order “is best treated as a report and recommendation under 28 U.S.C. §
28   636(b)(1)(B),” subject to de novo review. Id. at 882.
                                                      -6-
                                             GOOGLE’S RENEWED NOM AND MOTION DE NOVO DETERMINATION OF
                                                          DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                  CASE NO. 20-MC-80156-JD
       Case 5:20-mc-80156-JD Document 47 Filed 04/01/21 Page 8 of 10



 1   holder to indicate consent”); id. at 5 (“nothing in the SCA requires that consent be communicated

 2   in the manner Google prescribes or permits a service provider to dictate the form of acceptable

 3   consent”), (“Google points to no evidence suggesting that Mr. Akhmedov is not the owner of the

 4   accounts.”). The suggestion that Google may not make determinations regarding consent is not

 5   only legally erroneous, but also highly problematic from a practical perspective, as it has already

 6   resulted in litigants claiming that Google must accede to their claims unless it can prove

 7   otherwise.

 8          The SCA generally prohibits providers from disclosing the content of communications

 9   except pursuant to certain enumerated exceptions. See 18 U.S.C. § 2702(a)(1), (2); 18 U.S.C. §

10   2702(b)(1)-(9). The SCA’s purpose is “to protect internet subscribers from having their personal

11   information wrongfully used and publicly disclosed by ‘unauthorized private parties.’” In re

12   Subpoena Duces Tecum to AOL, LLC, 550 F. Supp. 2d 606, 610 (E.D. Va. 2008) (quoting Sen.

13   Rep. No. 99-541, 2d Sess., p. 3 (1986), reprinted in 1986 U.S. Code Cong. & Admin. News, pp.

14   3555, 3557).

15          A provider may voluntarily disclose the contents of a communication with the consent of

16   the account holder, but the consent must be lawful. See 18 U.S.C. § 2702(b)(3). The party who

17   seeks the benefit of the lawful consent exception has the burden to demonstrate that lawful

18   consent exists. See, e.g., In re Google Assistant Priv. Litig., 457 F. Supp. 3d 797, 823 (N.D. Cal.

19   2020) (evaluating whether litigant seeking content from Google had “conclusively establish[ed]

20   consent.”). Indeed, the general rule is that a party seeking to rely “upon an exception to a statute

21   made by a proviso or distinct clause, whether in the same section of the statute or elsewhere, has

22   the burden of establishing and showing that he comes within the exception.” United States v.

23   Guess, 629 F.2d 573, 576 (9th Cir. 1980) (internal quotation omitted); see, e.g. In re Yahoo Mail

24   Litig., 7 F. Supp. 3d 1016, 1028 (N.D. Cal. 2014) (citing In re Pharmatrak, Inc., 329 F.3d 9, 19

25   (1st Cir. 2003)) (holding that the burden of proof is on “the party seeking the benefit of the

26   exception” to the Wiretap Act, 18 USC § 2511(2)(d)).

27          Here, the issue before the Court was whether Applicant had met her burden to

28   demonstrate that Mr. Akhmedov lawfully consented to disclosure of content from two accounts.
                                                     -7-
                                            GOOGLE’S RENEWED NOM AND MOTION DE NOVO DETERMINATION OF
                                                         DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                 CASE NO. 20-MC-80156-JD
          Case 5:20-mc-80156-JD Document 47 Filed 04/01/21 Page 9 of 10



 1   Google argued that Applicant had not done so because she had not provided verification that Mr.

 2   Akhmedov was, in fact, the account holder and could consent to disclosure. See Dkt. No. 20 at 1-

 3   2, 7-8; Dkt. No. 27 at 1-2, 4-5. Google also argued that the Court should require verification

 4   using Google’s process to confirm that Mr. Akhmedov’s claims. Id. Google did not argue that it

 5   was entitled to specify the sole method by which a party provides lawful consent; rather, it argued

 6   that under the circumstances, Google’s verification process should be employed here. See

 7   Schwartz Decl., Ex. G (Transcript of Nov. 24, 2020 Hearing) at 7:12-16 (“Google’s position is

 8   not that it dictates necessarily what lawful consent is … [but] that lawful consent here should be

 9   consistent with Google’s verification process”) (emph. added).

10           Therefore, the Order should have focused only on whether Applicant met her burden of

11   proof. Instead, the Magistrate Judge suggested that once a user claims to be an account holder

12   and provides consent, Google must produce evidence negating such claims. This is legally

13   erroneous and would place a heavy burden on Google to investigate claims regarding consent.

14   And by stating that Google cannot dictate consent (a position that Google did not take), the

15   Magistrate Judge also suggested that Google may not make determinations regarding consent. Of

16   course, Google, which receives a huge volume of legal process, must be able to make judgments

17   about whether consent to disclosure of accounts has been provided. If the parties disagree on

18   Google’s determination, the parties may need to litigate the issue. But absent modification to the

19   language in the Order, litigants could claim, and in fact are already claiming, that Google must

20   accede to their claims, unless it can prove otherwise.

21           Google’s proposed modifications, reflected in Exhibit F to the Schwartz Declaration, are

22   modest: they clarify Google’s position, prevent the language of the Order from being misapplied

23   in future matters, and reframe certain language of the Order to clarify that the analysis is whether

24   Applicant had met her burden. Therefore, Google requests that the Court modify the Order

25   accordingly.

26   C.      Applicant Consents to Limiting the Order to the Facts in this Case.

27           One of Google’s concerns with the Order was that it was broadly drafted, and litigants

28   could attempt to use the Order to claim that lawful consent may always be demonstrated using a
                                                     -8-
                                            GOOGLE’S RENEWED NOM AND MOTION DE NOVO DETERMINATION OF
                                                         DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                 CASE NO. 20-MC-80156-JD
       Case 5:20-mc-80156-JD Document 47 Filed 04/01/21 Page 10 of 10



 1   consent form. To address this concern, this Court expressly stated in its minute order following

 2   the hearing that its ruling was limited to the facts. Dkt. No. 43 (“The Court emphasizes that the

 3   production here is limited to the facts and circumstances in this rather unique case, and is not

 4   intended to be representative of any production obligations vel non for Google in other cases.”).

 5          Therefore, to clarify the Order, Google requests that the Court modify the Order to limit it

 6   to the facts of the case and add the following language: “The Court emphasizes that this Order is

 7   limited to the facts and circumstances in this rather unique case, and is not intended to be

 8   representative of any production obligations vel non for Google in other cases.” See Proposed

 9   Order at 8. Applicant has consented to the addition of this language to the Order.

10                                          IV.    CONCLUSION

11          For the foregoing reasons, the Court should grant Google’s Renewed Motion and adopt

12   Google’s modifications to the Order.

13
     DATED: April 1, 2021                          PERKINS COIE LLP
14
                                                   By: /s/ Julie E. Schwartz
15                                                 Julie E. Schwartz
16                                                 Attorney for Respondent and Non-Party
                                                   Google LLC
17

18

19

20

21

22

23

24

25

26

27

28
                                                      -9-
                                             GOOGLE’S RENEWED NOM AND MOTION DE NOVO DETERMINATION OF
                                                          DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                  CASE NO. 20-MC-80156-JD
